      . ·--·-
          AO 245B (Rev. 02/08/2019) Judgment in~ 'Criminal Petty Case (Modified)                                                              Page 1 ofl   l   i·
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                                          v.

                               Daniel Zandoval-Ramirez                                Case Number: 3:19-mj-21236

                                                                                      Victor N. Pippins
                                                                                      Defendant's Attorney


          REGISTRATION NO. 27128308
          THE DEFENDANT:
           [:gj pleaded guilty to count( s) I of Complaint
                                                    ---~-------------------------
           0 was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                     Nature of Offense                                                         Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

           D The defendant has been found not guilty on count( s)
                                                                                   ------------~------
           0 Count(s)                                                                  dismissed on the motion of the United States.
                             -------------~---~



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        ~TIME SERVED
           cgj  Assessment: $10 WAIVED cgj Fine: WAIVED
           [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, March 13, 2019
                                                                                    Date of Imposition of Sentence


                           P-o ~- ol-<:!Fm Rt. ED'
                                          \


          Received                                                 ~-
                        ~ou=s=M~-----+-~
                                                                                    H   0   Bli ROBERTN. BLOCK
                                                               MAR 1 3 2019         UNITED STATES MAGISTRATE JUDGE

                                                      CLERK, IJ.S. DISTR:CT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
          Clerk's Office Copy                     BY                      DEPUTY                                                  3:19-mj-21236

-------    ---------
